Douguas, J.,
dissenting. Dissenting in toh> from the opinion of the Court, except in so far as it approves the Greenlee and Troxler cases, both in its view of the law as applicable to this ease and its assumption of fact, I shall briefly notice but one or two of its apparent errors. The *585opinion seems rather to forestall dissent by assenting “that it would seem almost to border on the absurd for this Court to say that we can hare no common knowledge of what a self-coupler is.” In spite of this dictum, I venture to assert that neither this Court nor the average citizen has any common knowledge of the mechanical constitution of an autor-matic or self-coupler. The only fact that would s'eem to be of common knowledge is that a coupler that will not couple itself is not a self-coupler; and that a coupler which has to be pulled and pushed into place is not automatic. A model was exhibited to this Court, which was not used below, and was not proved to be similar to the coupler on the cars. This was a mere illustration of the general working of automatic couplers, and was not proof of any fact in controversy. There are, in fact* different kinds of self-couplers, those most generally seen being the Janney and M. C. B. (Master Car Builders). I do not know the difference, but believe that the latter includes any coupler approved by the association. Many of these patent couplers are interchangeable, but still there is some difference.
Again, the opinion .characterizes certain testimony of the plaintiff as “mere opinion evidence,” when, in fact, it appears to me a plain statement of existing facts: — -that the bumper was not in the center and had to be kicked into the center to make it couple. This fact does not seem to have been denied by anyone. Again, the opinion says: “The fact still remained that there was no other defect except the missing link.” This may or may not be true. If the coupler was negligently arranged, so as unnecessarily to allow so much lateral play as to destroy its character as a self-coupler, this would be an evident defect. Again, the opinion says that “When he had opened the lip of the coupler, * * * he had discharged the order which had been given him by the conductor.” I do not think so. His order was to couple the *586cars; and if it was necessary to kick the coupler on the incoming car, a method which is shown by the testimony to be frequently resorted to by railroad men, then he was still carrying, out his orders. But all these are findings of fact, which I respectfully submit are not within the province of this Court.
Again, the opinion says: “That he contributed to his own injury is too clear to admit of doubt, from his own testimony.” This gratuitous assertion of fact should be left to the jury.
This Court is not authorized to set aside the verdict of a jury simply because a majority of its members would not concur therein were they jurors. In any event, if this Court undertakes to- perform the functions of a jury in finding the facts, it would seem that it should, • at least, do so by a unanimous verdict.